Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8, 17-18 have been canceled. Claims 1-7, 9-16, 19-21 are pending. Claims 1-7, 9-16, 19-21 have been examined. Claims 1-7, 9-16, 19-21 have been rejected. 

Response to Arguments
Applicant’s arguments with respect to claims 1, see pp. 8-10, filed 6/21/2022 have been considered but are not persuasive.
The Applicant argues that “in the rejections, the Examiner maps the first discretized equation of motion, recited in prior claim 1, to the equations of motion disclosed in LauB that have been rewritten in discrete form in accordance with Equation (3). See Final Office Action at 5. Based on this claim mapping, to teach or suggest the above limitations of amended claim 1, LauB would have to disclose the idea of computing a derivative of the equations of motion in discrete form based on (1) a derivative of a set of discrete state variables with respect to the set of design variables, or (2) at least one adjoint variable. Importantly, LauB contains no such teachings,” see p. 8 last 2 paragraphs - p. 9 ¶ 2. The Examiner respectfully disagrees. Eq. (1) on p. 397 in LauB is a generic system of equation for a multibody system in time comprising design variable parameters u and eq. (2) on p. 398 being a cost function to find unknown parameters u to minimize the cost function corresponding to eq. (1). With that said, LauB uses f(x, t, u) to generalize the set of equation (1) further as a generic math function representation of equation of motion instead of the equation of motion for a multibody system as in eq. (1) and eq. (3) as a generic math function representation of discretized equation of motion to develop discrete adjoint method for implicit time integration method as described in section 2, see p. 399 – p. 401 ¶ 3. Then LauB applies the developed method in section 2 to a specific design problem in section 3 Application to HHT solver comprising specific equations of motion for a multibody system comprising eqs. (12), (13), and (14), which are then discretized and solved with cost function and gradient computation further down in section 3, see p. 401-403. LauB even provides more specific examples in sections 4-5 on pp. 403-408. The Examiner has used development in generic math section 2 for ease to understand. Based on establishment of generic math representation of motion equation of a multibody system, f(x, t, u), as discussed above, LauB teaches computing the derivative of a set of discrete state variables with respect to a set design variables corresponding to the term within parentheses on the right side of equal sign of eq. (11).
The Applicant further argues that LauB discloses that adjoint variables are introduced into a cost function in order to compute a gradient of the cost function. See LauB at 399-400. Notably, the cost function is different than the equations of motion that have been rewritten in discrete form, see p. 9 ¶ 2. This argument is irrelevant because there is not any limitation requiring that the cost function needs to be similar or the same as the equations of motion that have been rewritten in discreet form, in this case with respect to the generic math representation of a function.
 The Applicant also argues that LauB does not disclose the idea of computing a derivative of the equations of motion rewritten in discrete form based on at least one adjoint variable, as now expressly recited in amended claim 1, see p. 9 ¶ 2. Claim 1 as now amended comprises limitation “computing a derivative of the first discretized ... at least one adjoint  variable.” This limitation will be addressed in the rejection section below.
In conclusion, claim 1 remains rejected as addressed below in the rejection section. Other independent claims, which are similarly amended as in claim 1, also remain rejected. Their respective dependent claims also remain rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LauB et al. (The Discrete Adjoint Method for Parameter Identification in Multibody System Dynamics, Multibody Syst Dyn, 42, 2018 pp. 397-410). 

As per claim 1, LauB teaches a computer-implemented method for generating design options for mechanical assemblies (p. 397 ¶ 2, p. 404 last 2 paragraphs; a multibody is an assembly of multi-elements with an example of an engine mount of engine on a car chassis, so a multibody corresponds to a mechanical assembly), the method comprising:
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4, p. 405 Figs. 1-2; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables as illustrated with a design example in Figs. 1-2; this is a first configuration for a mechanical assembly as recited; p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; hence, there is inherently a first configuration generated as recited in the limitation);
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 397 section 1 Introduction all paragraphs – p. 398 ¶ 1, p. 399, ¶ 5-6; LauB teaches the system of equations (1), which are equations of motion, can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited);
computing a derivative of the first discretized equation of motion based on (1) a derivative of a set of discrete state variables with respect to the set of design variables (p. 400 eq. (11); the term inside the parentheses on the right side of = sign; function f as written in eq. (3) represents a discretized form of a continuous equation of motion in a generic math function representation with respect to time, parameters u, and state vector x in place of a generic equation of motion as in eq. (1) on p. 397), 
computing a gradient of an objective function based on the derivative of the first discretized equation of motion (p. 400 eq. (11); LauB teaches computing a gradient of an objective function based on the derivative of the first discretized equation of motion; the term on the left side of = sign of eq. (11) is notation of the gradient of the cost function, corresponding to the objective function, and all terms on the right side of the = sign show how to compute the gradient of the objective function based on the derivative of the first discretized equation of motion, which is the term inside the parentheses); and
computing a modified set of design variables associated with a second configuration for the mechanical assembly by traversing a parametric design space based on the gradient until reaching a minimum or maximum value the objective function, wherein the second configuration is associated with the minimum or maximum value of the objective function (p. 399 ¶ 2-3, p. 401 ¶ 1-3, p. 407 ¶ 1; LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value, meaning associated with the minimum or maximum value of the objective function); 

As per claim 2, LauB teaches the computer-implemented method of claim 1, wherein generating the first discretized equation of motion comprises performing a forward simulation of the at least one continuous equation of motion (p. 399 ¶ 5-6; LauB teaches in generating eq. (3) in the form f(xi+1, xi, ti+1, ti, u) = 0 of multibody system equations, which is eq. (1) on p. 397; the variables xi+1, xi, ti+1, ti shows that the expression is in term of forward in time and variable state vector x and parameters u; eq. (1) is a set of equations of motion, see p. 398 ¶ 1). 

As per claim 3, LauB teaches the computer-implemented method of claim 1, further comprising:
generating a discretized form of the objective function (p. 399 eq. (4); this eq. is a discretized form of the first objective function).

Interpretation for claim 4: According to specification ¶ 0037-0039, 0044, adjoint technique is used to compute derivative by solving a set of adjoint equations associated with discretized equations 312, which comprise the first discretized equation(s). Then based on the computed discrete adjoint variables, differentiation of the discretized objective function, corresponding to differentiating the discretized form of the first objective function, is performed. This description means, in performing differentiating the discretized objective function, discrete adjoint variables associated with the first derivatives is solved together with the first derivatives to be used for performing differentiating the discretized objective function. Hence, claim 4 is interpreted as such.

As per claim 4, LauB teaches the computer-implemented method of claim 1, wherein computing the derivative of the first discretized equation of motion comprises solving at least one adjoint equation to generate the at least one adjoint variable (p. 400 ¶ 1 – p. 401 ¶ 1; these paragraphs and equations mean differentiating the discretized objective equation (5) by solving for adjoint variables pi associated with derivative of the first discretized equation according to interpretation of the claim in context of the instant application’s specification).

As per claim 5, LauB teaches the computer-implemented method of claim 3, wherein generating the discretized form of the objective function comprises performing a forward simulation of the first objective function (p. 399 ¶ 7-8; LauB teaches in generating eq. (5) comprising f(xi+1, xi, ti+1, ti, u) = 0 of multibody system equations; the variables xi+1, xi, ti+1, ti shows that the expression is in term of forward in time and variable vector x).

As per claim 6, LauB teaches the computer-implemented method of claim 1, wherein the time-varying dynamics of the first configuration include a time-varying flexure of a first element included in the first configuration during the sequence of time steps (p. 404 last 2 paragraphs – p. 405 ¶ 4; LauB teaches a time-varying dynamics of a multibody comprising of an engine and flexure of an engine mount; this engine mount corresponds to a time-varying flexure of a first element as claimed). 

As per claim 7, LauB teaches the computer-implemented method of claim 1, wherein the time-varying dynamics of the first configuration include a time-varying force applied to a first element included in the first configuration across the sequence of time steps (p. 405 ¶ 1-4). 

As per claim 9, LauB teaches the computer-implemented method of claim 1, wherein the first configuration resides at a first position within the parametric design space and is associated with a first value of the objective function (p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints, so a first solution corresponds to a first position as recited), the second configuration resides at a second position within the parametric design space, and wherein the first value differs from the minimum or maximum value (p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function with the minimum value different from the first value);

As per claim 10, LauB teaches the computer-implemented method of claim 1, wherein generating the first configuration for the mechanical assembly comprises traversing a configuration design space to identify a plurality of different configurations that do not violate a same set of constraints, and wherein the plurality of different configurations includes the first configuration (p. 397 ¶ 2-4, p. 407 ¶ 1; LauB teaches a set of motion equation used for configuring a multibody system with constraint functions C(q, t)=0 with variables in a design space to find an optimal configuration that does not violate these constraint functions; in addition, LauB teaches going through iterations to find the optimal solution; this teaching indicates going through a plurality of different configurations that do not violate a same set of constraints to obtain an optimal configuration, and the first solution corresponds to the first configuration based on the set of constraints and objective function should be included in these configurations).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claims 7-8. They are, therefore, rejected for the same reasons.

As per claim 19, LauB teaches the non-transitory computer-readable medium of claim 11, wherein generating the first configuration for the mechanical assembly comprises exploring a configuration design space to eliminate a plurality of different configurations that violate at least one constraint included in a set of constraints, and wherein the plurality of different configurations excludes the first configuration (p. 397 ¶ 2-4, p. 407 ¶ 1; LauB teaches a set of motion equation used for configuring a multibody system with constraint functions C(q, t)=0 with variables in a design space to find an optimal configuration that does not violate these constraint functions; in addition, LauB teaches going through iterations to find the optimal solution; this teaching implies finding a plurality of configurations that satisfy all constraints and objective function, so the first solution corresponding to the first configuration should satisfy all these conditions; hence, it is excluded from configurations that violates at least one constraint included in a set of constraints).

As per claim 20, LauB teaches a system for generating design options for mechanical assemblies, comprising: 
a memory storing a design engine (p. 397 ¶ 2, p. 404 last paragraph, p. 406 Table 1 & Fig. 3; LauB’s teachings of simulations of multibody system equations and graphical result imply usage of a computer and software; a computer use for simulation of a design includes a memory restoring a design engine); and
a processor that, when executing the design engine, is configured to perform the steps of (p. 397 ¶ 2, p. 404 last paragraph, p. 406 Table 1 & Fig. 3; LauB’s teachings of simulations of multibody system equations and graphical result imply usage of a computer and software for performing steps of computations):
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables; this is a first configuration for a mechanical assembly as recited), 
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 399, ¶ 5-6; LauB teaches the system equations above can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited),
computing a derivative of the first discretized equation of motion based on (1) a derivative of a set of discrete state variables with respect to the set of design variables (p. 400 eq. (11); the term inside the parentheses on the right side of = sign; function f as written in eq. (3) represents a discretized form of a continuous equation of motion in a generic math function representation with respect to time, parameters u, and state vector x in place of a generic equation of motion as in eq. (1) on p. 397), 
computing a gradient of an objective function based on the derivative of the first discretized equation of motion (p. 400 eq. (1); LauB teaches computing a gradient of an objective function based on the derivative of the first discretized equation of motion); and
computing a modified set of design variables associated with a second configuration for the mechanical assembly by traversing a parametric design space based on the gradient until reaching a minimum or maximum value the objective function, wherein the second configuration is associated with the minimum or maximum value of the objective function (p. 399 ¶ 2-3, p. 401 ¶ 1-3, p. 407 ¶ 1; LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value, meaning associated with the minimum or maximum value of the objective function);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 USC 103 as being unpatenable over LauB et al. as applied to claim 1 above, and further in view of Goena (Dynamic Response Optimization of Vehicles through Efficient Multibody Formations and Antomatic Differentiation Techniques, Doctoral Thesis Universidad Politénica de Madrid, 2013).

As per claim 21, LauB and Goena in combination teach the computer-implemented method of claim 1,
Goena further teaches:
wherein the set of design variables includes at least one of a geometric parameter or a positional parameter (p. 6 ¶ 2, p. 17 last paragraph – p. 18 ¶ 1, ¶ 3; Goena teaches performing analysis of a multibody assembly using equations of motion modeled by design parameters including geometric parameters).
LauB and Goena are analogous art because they are in the same field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and Goena. One of ordinary skill in the art would have been motivated to make such a combination because Goena’s teachings would have optimized geometric design parameters of the system affecting the kinematic constraints, mass matrices and the force vectors (p. 18 ¶ 3).

Below is an alternative rejection of claim 20 in anticipation that the Applicant argues LauB does not teach a system comprising of a memory and processor to perform steps in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 USC 103 as being unpatenable over LauB et al. in view of Goena (Dynamic Response Optimization of Vehicles through Efficient Multibody Formations and Antomatic Differentiation Techniques, Doctoral Thesis Universidad Politénica de Madrid, 2013).

As per claim 20, LauB teaches a system for generating design options for mechanical assemblies, comprising: 
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables; this is a first configuration for a mechanical assembly as recited), 
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 399, ¶ 5-6; LauB teaches the system equations above can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited),
computing a derivative of the first discretized equation of motion based on (1) a derivative of a set of discrete state variables with respect to the set of design variables (p. 400 eq. (11); the term inside the parentheses on the right side of = sign; function f as written in eq. (3) represents a discretized form of a continuous equation of motion in a generic math function representation with respect to time, parameters u, and state vector x in place of a generic equation of motion as in eq. (1) on p. 397), 
computing a gradient of an objective function based on the derivative of the first discretized equation of motion (p. 400 eq. (1); LauB teaches computing a gradient of an objective function based on the derivative of the first discretized equation of motion); and
computing a modified set of design variables associated with a second configuration for the mechanical assembly by traversing a parametric design space based on the gradient until reaching a minimum or maximum value the objective function, wherein the second configuration is associated with the minimum or maximum value of the objective function (p. 399 ¶ 2-3, p. 401 ¶ 1-3, p. 407 ¶ 1; LauB teaches the gradient of the cost function can be used to find a set of parameters that minimizes the cost function using a quasi-Newton method, and the parameters are updated by walking in the direction of the negative gradient, see p. 401 ¶ 1-3. These teachings mean the method traverses a parametric design space based on the gradient until reaching values of parameters that minimizes the objective function. On p. 399 ¶ 2-3, p. 407 ¶ 1, LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value, meaning associated with the minimum or maximum value of the objective function);
LauB does not teach:
a system comprising:
a memory restoring a design engine; and
a processor that, when executing the design engine, is configured to perform the steps.
However, Goena teaches:
a system comprising:
a memory restoring a design (p. 5 ¶ 3-4; Goena teaches using CAD to model and  perform vehicle dynamic simulation of multibody systems; this teaching implies a computer system comprising of memory for restoring a design); and
a processor that, when executing the design engine, is configured to perform the steps (p. 5 ¶ 3-4; Goena teaches using CAD to model and  perform vehicle dynamic simulation of multibody systems; this teaching implies a computer system comprising a process to perform a method); and
LauB and Goena are analogous art because they are in the same field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and Goena. One of ordinary skill in the art would have been motivated to make such a combination because Goena’s teachings would have optimized geometric design parameters of the system affecting the kinematic constraints, mass matrices and the force vectors (p. 18 ¶ 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                     /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148